 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal18, International Longshoremen'sand Ware-housemen'sUnion;Local 54,International Long-shoremen'sand Warehousemen'sUnionandEn-gineering&Grading Contractors Association, Inc.Local 18,International Longshoremen'sand Ware-housemen'sUnion;Local 54,International Long-shoremen'sandWarehousemen'sUnionandOperating EngineersLocalUnion No.3,AFL-CIOLocal 18,International Longshoremen'sand Ware-housemen'sUnion;Local 54,International Long- ,shoremen'sand Warehousemen'sUnionandTomM. Hess,Inc.Cases20-CD-254, 20-CD-255,and 20-CD-258November 5, 1968DECISION AND DETERMINATION OF DISPUTESBy CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNNationalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.Upon the entire record in these cases, the Boardmakes the following findings:1.THE EMPLOYERSHess, a California corporation, is part of a jointventure which successfully bid on a contract to builda section of interstate highway at or near Stockton,California. It is a member of Engineering Association,an employer association in the construction industry.Oman, a Tennessee corporation, is a subcontractor ofHess.During the past year, both Hess and Omanpurchased and received in California goods andsupplies valued in excess of $50,000 directly fromsuppliers located outside the State of California andsold goods and services valued in excess of $50,000directly to customers located outside the State ofCalifornia.We find that both Hess and Oman areemployers engaged in commerce within the meaningof the Act, and it will effectuate the policies of theAct to assert jurisdiction herein.This is a proceeding under Section 10(k) of theNational Labor Relations Act,' as amended, follow-ing charges filed by Engineering & Grading Con-tractersAssociation, Inc., hereinafter called En-gineeringAssociation,OperatingEngineersLocalUnionNo. 3, AFL-CIO, herein referred to asEngineers, and Tom M. Hess, Inc., herein called Hess,alleging that Local 18 and Local 54, InternationalLongshoremen's and Warehousemen's Union, herein-after referred to as Locals 18 and 54, respectively, orasRespondents collectively, had induced and en-couragedmembers of Hess, Oman, and other em-ployers to strike for the purpose of forcing orrequiring Hess and Oman to assign particular work tomembers of Locals 18 and 54 rather than to membersof Engineers, and that Respondents had threatened,coerced, and restrained the above-named Employersfor a like purpose. A hearing was held before HearingOfficerWalter L. Kintz on June 18-21 and 28 andJuly 1-3 and 8, 1968. All parties appeared at thehearing and were afforded an opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Briefs werefiled by the Respondents, Engineers, Hess, and Oman.The rulings of the Hearing Officer made at the hearingare free from prejudicial error and are hereby af-firmed.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theII.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated and, we find, that Locals 18and 54, and Engineers, are labor organizations asdefined in the Act.III.THE DISPUTEA. TheWork in DisputeThe work in dispute consists of loading importedborrow (earth brought from another location) ontobarges at Rio Vista, California, and unloading thebarges at Stockton, California, in both instances bymeans of extensive conveyor systems and heavyequipment such as bulldozers.B.The BackgroundBoth Employers assigned the disputed work toemployees represented by Engineers.'As noted above, Hess, together with certain othercompanies, entered into a joint venture which bid andwas awarded a contract to build a 6-mile long sectionof interstate highway at Stockton, California. Thespecific function to be performed by Hess was theacquisitionand transportation of some 5,620,000tons of imported borrow to the site of the highway'Oman Construction Company, Inc , herein called Oman, anChapter,The Associated General Contractors of America, Inc , herein-employer engaged in a portion of the work in dispute,intervened in thisafter called AGC. Both Associations are parties to agreements withconsolidated proceedingEngineers which cover such categories of heavy equipment operators as2 Hess is a member of Engineering Association, and since May 27,areherein involved.However, neither agreement specifically con-1968, Oman has been a member of Northern and Central Californiatemplates the loading or unloading of barges.173 NLRB No. 92 LOCALproject and its application at the project for suchpurposes as filling and embankments. Upon recom-mendation of the State of California, Hess decided toutilize a source of borrow at Rio Vista, California.There the U.S. Corps of Engineers had stockpileddredgings from the Sacramento River which wereavailable free for such highway projects. Hess subcon-tracted to Oman the work of loading the borrow ontobarges at Rio Vista. Hess also contracted with anothercompany for the use of non self-propelled barges andwith Pacific Inland Navigation Company to provideand operate tugboats to tow the barges from RioVista, to Stockton, and return. The loading operationat Rio Vista and the unloading operation at Stocktonare the sole areas of work involved in the dispute.C.TheBasic Facts1.The disputed work at Rio VistaThe U.S. Corps of Engineers has deposited a massof borrow at Rio Vista approximately 6,000 feetlong, 800 feet wide, and 50 feet deep. Oman employsfivemen in moving that borrow onto barges forshipment to Stockton. The five men in question weretransferred to the Rio Vista site from a dam con-struction site in which Oman was engaged and whichwas nearing completion. Oman's 5-man crew consistsof 1 foreman, 2 bulldozer operators, I Barber-Greeneloader operator, and 1 heavy duty repairman. Theborrow is moved essentially by a series of conveyorbeltswhich are operated by manually manipulatedlevers and remote push-button electric switches, andaremanned by the 5-man crew. In addition, theconveyor belt system requires trenchmg, tunneling,and loading which are accomplished by means of thebulldozers and Barber-Greene loader. The borrowdrops directly from the last belt, which extends outover the Sacramento River, into the barges below.Oman employed employees represented by Engineersto perform this work.2.The disputed work at StocktonWhen the loaded barges arrive at Stockton, bull-dozer operators employed by Hess drive onto thebarges and push the borrow to a conveyor belt, whichtransports it to a second conveyor which in turnstockpiles it on shore. From this point the material ismoved by bulldozer, front end loaders, and similarequipment into a mechanical loader known as aCo-Cal loader,which then loads the material ontrucks for transportation to the appropriate freewaylocation.At the time of the hearing, Hess employedthree shifts engaged in this work, each consisting of aforeman, two mechanics, two bulldozer operators, aloaderoperator,and a conveyor operator. Ap-proximately 21men appear to be involved. Hess18, ILWU591assignedall of this work to employees represented byEngineers.3.Theinception of the disputeThe following facts are not disputed and wereessentially stipulated on the record. On May 13,1968, Pacific Inland Navigation Company began tomove the barges loaded by Oman employees from RioVista to Stockton, where they were to be unloadedby Hess employees. On May 15, 1968, Local 18pickets, in small boats, appeared in the area nearOman's Rio Vista loading facility carrying signsreading: "The ILWU has historically and traditionallydone the loading of barges." When the loaded bargeapproached Stockton, it was stopped by pickets insmallboats and an agent of Local 54 informedrepresentatives of Hess and the barge company thatthe barge would not be allowed to tie up at the Portof Stockton, adding, "his union had always done thework of loading and unloading cargoes such as this."After some discussion, the Local 54 agent agreed thatthe barge could be tied up at an alternative dock,provided Hess and the tugboat company representa-tives agreed that it would not be unloaded. Theloaded barge was tied at a grain elevator pier, wheretheRespondent continued to picket as describedabove.Locals 18 and 54 purchased a newspaperadvertisement in a Stockton daily newspaper statingin substance that they claimed the work of loadingand unloading barges on the job concerned.The picketing continued until enjoined pursuant toSection 10(l) of the Act on June 5, 1968. Since thatdate the work has been performed by employeesrepresented by Engineers.D. Contentionsof thePartiesEngineers claims that the work in dispute isintimately related to the general maintenance andoperation of heavy equipment on a highway con-struction project, that the work is highly skilled craftwork, that assignment of the disputed work toEngineers is consistent with the practice of theEmployers and the construction industry, and that itprovides greater economy to the Employer in thatemployees represented by Engineers, unlike thoserepresented by the Respondents, can perform thedisputed work and other duties consistent with theEmployers' basic project. Engineers further claimsthat by virtue of Hess' membership in EngineeringAssociation, and Oman's membership in AGC, bothEmployers are bound by their respective Association'sMaster Agreements with Engineers, and that the workassignments herein are controlled by these Agree-ments. Hess contends that it is basically neutral, butthat the record indicates that it would achieve morepersonnel flexibility and hence economy, and would 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe more assured of a competent and qualified workforce, if an award were made in favor of employeesrepresented by Engineers. It is the contention ofOman that the work involved and the skills entailedare those of employees represented by the Engineers;that such an award is consistent with Employer andindustry practice; that by virtue of its membership inAGC, it is party to a contract with Engineers whichcovered the disputed work, and that employment ofemployees represented by Engineers provides a moreefficient operation of Oman's business. Locals 18 and54 (at Rio Vista and Stockton respectively) contendthat the assignment of the disputed work to em-ployees represented by them is consistent with areaand industry practice; that loading and unloading ofbarges is and always has been their work despite thepoint of origin or the destination of the materialbeing handled or the nature of the industry requiringthe matenal, that the Employers' assignments are ofno significance in that they were dictated by theamount of pressure Engineers could bring to bearupon them; and that their members possess all of theskills and experience required to perform the disputedwork.E. Applicability of theStatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.The charges herein allege violations of Section8(b)(4)(i) and (ii)(D) of the Act. On the basis of theentire record, and particularly on the above factsconcerning the picketing by the Respondents, we findthat there is reasonable cause to believe that wviolation of Section 8(b)(4)(D) has occurred and thatthe dispute is properly before the Board for de-termination under Section 10(k) of the Act.F.Merits ofthe DisputeThe determination of who is entitled to thedisputed work in a case such as this must rest on allthe relevant factors. There exist however,certainbroad criteria upon which the Board has traditionallyrelied.'In evaluating those criteria as they apply tothe case before us, it is obvious that a resolution mayvary with respect to them inasmuch as the work indisputemay be said to lie either in the shippingindustry or in the construction industry.The Board has issued no certification relevantherein;there are no interunion agreements con-trolling; nor are there any awards of arbitrators, jointboards orthe AFL-CIO in any like or related case.As noted above, Hess is a member of EngineeringAssociationwhichis a party to a Master Agreementwith Engineers,and sinceMay 27,1968 (after theinstant dispute arose),Oman has been a member ofAGC, whichis also party to a Master Agreement withEngineers.Assuming,arguendo,that we might other-wise conclude that those contracts were significantherein, we note that neither by specific terms nor bytheir references to Engineers'constitutional claim tocoveragedo they clearlyencompass the work in issuebefore us.Engineers did demonstrate that in the greater SanFrancisco bay area, its members operated equipmentsimilar to that involved herein in the loading, un-loading, and placement of material like that involvedherein.Respondents amply supported their con-tention that such equipment and matenal at the portsof Stockton and Sacramento are handled by em-ployees representedby them.However, most of theRespondents'evidence on point relatesto theloadingand unloading of self-propelled ocean-going vesselsrather than barges.Respondents showed that thepractice in the maritime or shipping industry is clearlytoutilizethe services of its members. Engineerslikewise showed that the practice in the highwayconstruction industry,and incidentally the practice ofbothEmployers,was to employ its members toperform the tasks in dispute. Neither claim can begiven controlling weight,however,as the work inissue rests at the confluence of the two industries.There is a great deal of evidence in the recordrelating to the skills required to perform the work,inquestion.Engineers points to its asserted status as acraft union and to its apprentice training program andcontends that the work is highly skilled in nature.However, Locals 18 and 54 notedthat theytoo havetraining programs to develop skills in the operation ofbulldozers,conveyors,and related equipment. Weconclude, upon the record as a whole, that neithergroup of employees has any overriding technicaltrainingwhichisparticularly qualifying,and thatproficiency is acquired by on-the-job experience. Itshould be noted in this respect that Respondents donot claim the work of installing or dismantling theextensive conveyor systems, workwhichisclearlywithin the expertise of employees represented byEngineers who are actually performing some of thedisputed work.Hess contends that its operation is more efficientutilizingoperating engineers than it would be ifemployees representedby Local 54were awarded thedisputedwork,since engineers so employed areavailable to work with similar heavy equipment onthe highway project itself when the unloading workpermits this.It is questionable whether a substantialamount of man hours would be so involved since it iscontemplated that the unloading operation itself will3 SeeInternational Associationof Machinists(J.A. Jones Con-structionCo.),135 NLRB1402, 1410. LOCAL 18, ILWUrun between 12-14 hours each day, and stockpiletrimming and truck loading will take up additionaltime. Similarly, Oman contends that its operationrequires periodic moving of the conveyor belt whichwould necessitate bringing in extra employees, repre-sented by Engineers, if Local 18 employees wereawarded the work. While neither Hess' nor Oman'spurported increased efficiency caused by utilizationof engineers to perform the disputed work appears tobe substantial in nature, nevertheless we find suchincreasedefficiency asmight result is a factorweighted in favor of awarding the work to employeesrepresented by the Engineers.In addition to the above mentioned factors, theassignments of both Oman and Hess in favor ofEngineers tend to support an award in favor ofemployees represented by that labor organization.And these, coupled with certain other facts, persuadeus that such an assignment is proper. Thus, theEmployers overall project is the construction of asegment of interstate highway. The acquisition andutilizationof borrow is an integral part of thatproject, and indeed, the unloading function is per-formed in an area contiguous with the actual con-struction site. It is worthy of note in this regard thatthe Oman facility at Rio Vista is used solely by Omanand only for the purpose of supplying borrow for thehighway construction project. It is equally significantthat, at Stockton, Hess utilizes private, not public,docking facilities adjacent to the highway con-struction project, and uses those private facilities forthat project alone, insofar as this record shows.Inview of the above, we shall determine thisdispute in favor of Oman and Hess employeesrepresentedby Engineers.However,we are notunmindful that the work in dispute bears a closerelationship to Respondents' traditional work func-tions, and our present determination is limited to thecontroversies which gave rise to this proceeding. Inmaking this determination, we are awarding thedisputed work to Hess and Oman employees repre-sented by Engineers, and not to Engineers or itsmembers.593Accordingly, we find that Respondents were not,and are not, entitled by means proscribed by Section8(b)(4)(i) and (ii)(D) of the Act to force or requireHess or Oman to assign the disputed work to theirmembers rather than to Hess or Oman employeesrepresented by Engineers.DETERMINATION OF DISPUTESPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this case,the National Labor Relations Board hereby makes thefollowing determination of disputes.A. Employees of Tom M. Hess, Inc., and OmanConstruction Company, Inc., currently representedby Operating Engineers Local Union No. 3, AFL-CIO, are entitled to perform the following work.All loading and unloading of borrow on and frombarges at Rio Vista, California, and the privatedock and unloading facility of Tom M. Hess, Inc.at Stockton, California, and related work in andaround the pit area and stockpile area, includingthe operation of mechanical equipment.B. Local 18 and Local 54, International Long-shoremen's and Warehousemen's Union, are not en-titled by means proscribed by Section 8(b)(4)(i) or(ii)(D) of the Act to force or require either Tom M.Hess, Inc., or Oman Construction Company, Inc., toassign the above-described work to longshoremen,who are represented by them.C.Within 10 days from the date of this Decisionand Determination of Disputes both Local 18 andLocal 54, International Longshoremen's and Ware--hausemen's Union, shall notify the Regional DirectorforRegion 20, in writing, whether or not it willrefrain from forcing or requiring Tom M. Hess, Inc.,and Oman Construction Company, Inc., to assign thework in dispute to its members, rather than toemployees of the above-named Employer representedby Operating Engineers Local Union No. 3, AFL-CIO.